Citation Nr: 0813743	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  05-31 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active duty in the US Navy from August 
1968 to August 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), located in St. 
Louis, Missouri.  

The Board notes that in January 2004, the veteran submitted a 
letter to the RO asking that his claim for entitlement to 
service connection for a skin disorder secondary to exposure 
to chemical dioxins be reopened.  The RO has not developed 
this issue nor has it issued a rating decision on this issue.  
Hence, this issue is referred back to the RO for further 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has submitted a claim for entitlement to service 
connection for bilateral hearing loss and tinnitus.  He 
contends that as a result of his service aboard a number of 
warships, he was exposed to loud and excessive noises.  He 
further maintains that said noise exposure has led to the 
development of hearing loss and tinnitus.  

Subsequent to the filing of his claim, the veteran underwent 
a VA Audiological Examination in September 2005.  The 
examiner was asked to express an opinion as to whether any 
found disabilities involving bilateral hearing loss and 
tinnitus were related to or the result of the veteran's 
military service.  The examiner reviewed the veteran's claims 
folder prior to the exam.  Upon completing the exam, the 
examiner wrote that since the veteran had normal hearing upon 
entering service and normal hearing on exiting service, the 
veteran did not suffer any hearing loss during service.  As 
such, per the examiner, the current hearing disability was 
not related to service.  A similar argument was provided with 
respect to the veteran's diagnosed tinnitus.

For VA purposes, impaired hearing is considered a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2007).

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post-
service test results meeting the criteria 
of 38 C.F.R. § 3.385. . . . For example, 
if the record shows (a) acoustic trauma 
due to significant noise exposure in 
service and audiometric test results 
reflecting an upward shift in tested 
thresholds in service, though still not 
meeting the requirements for 
"disability" under 38 C.F.R. § 3.385, 
and (b) post-service audiometric testing 
produces findings meeting the 
requirements of 38 C.F.R. § 3.385, rating 
authorities must consider whether there 
is a medically sound basis to attribute 
the post- service findings to the injury 
in service, or whether they are more 
properly attributable to intercurrent 
causes.

See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In other words, when audiometric test results at a veteran's 
separation from service do not meet the regulatory 
requirements for establishing a "disability" at that time, 
he or she may nevertheless establish service connection for a 
current hearing disability by submitting evidence that the 
current disability is causally related to service.  Hensley, 
supra.

The VA has conceded that the veteran experienced acoustic 
trauma in service as a result of his duties as aboard Navy 
warships.  It is not necessary that hearing loss be factually 
shown during service.  Hensley, as noted above, does not 
require this.  In this case, what is clear is that the 
veteran was exposed to acoustic trauma during service.  The 
examiner has not discussed this exposure nor has the examiner 
commented on the applicability of Hensley to the veteran's 
claim.  Because this information is not currently included in 
the claims folder, the Board opinions that another 
examination is in order.

Under the circumstances described above, additional 
development of the veteran's claims must be accomplished.  
Accordingly, this case is REMANDED for the following:

1.  The veteran once again should be 
afforded a VA audiological examination.  
The claims folder should be provided to 
the examiner for review in conjunction 
with the examination.  If possible, the 
examination should not be performed by an 
individual who has previously examined 
the veteran.  

After reviewing the file, the examiner 
should render an opinion as to whether it 
is at least as likely as not that the 
veteran's current bilateral hearing loss 
and tinnitus are related to his 
previously conceded acoustic trauma in 
service.  It would be helpful if the 
examiner would use the following 
language, as may be appropriate: "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely 
as not" (meaning likelihood of at least 
50%), or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.  If further 
testing or examination by specialists is 
required to evaluate the claimed 
disabilities, such testing or examination 
is to be done before completion of the 
examination report.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

2.  The AMC/RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action. 
38 C.F.R. § 4.2 (2007); see also Stegall 
v. West, 11 Vet. App. 268 (1998).

Thereafter, the AMC/RO should readjudicate the issues on 
appeal.  If the benefits sought on appeal remain denied, the 
appellant should be provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to include a summary 
of the evidence and applicable law and regulations considered 
pertinent to the issues currently on appeal.  An appropriate 
period of time should be allowed for response.  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



